                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                            NO. 7:20-CV-207-FL

    UNITED STATES OF AMERICA,                            )
                                                         )
                           Plaintiff,                    )
                                                         )
        v.                                               )
                                                                                   ORDER
                                                         )
    SEASHORE DRUGS, INC.; JOHN D.                        )
    WAGGETT; BILLY W. KING, II,                          )
                                                         )
                           Defendants.                   )



        This matter is before the court on the parties’ joint motion to allow defense counsel to file

a special appearance without Local Civil Rule 83.1 counsel. (DE 8). For good cause shown, under

the limited circumstances of this case where the parties have reached a settlement agreement and

wish to file a proposed consent order, the motion is GRANTED. However, where defense counsel

is not a registered CM/ECF user of this court, defendants are DIRECTED to file the notice of

appearance of defense counsel by mailing the signed original1 to the clerk of court for filing. The

clerk is DIRECTED to serve this order, and any subsequent filings in this case, upon defendants

through counsel via United States Mail, and any subsequent filings by defendants in this case shall

be made similarly by United States Mail.

        SO ORDERED, this the 4th day of December, 2020.

                                                                        _____________________________
                                                                        LOUISE W. FLANAGAN
                                                                        United States District Judge



1
        The notice of appearance attached as an exhibit to the instant motion is not signed.




             Case 7:20-cv-00207-FL Document 10 Filed 12/04/20 Page 1 of 1
